DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.

Claim Objections
Claim 8 objected to because of the following informalities:  
Claim 8 should be amended to recite:
“an interior wall formed from first panels, the first panels having two or more first panel aperture groups, which are separated by an area of the first panels without apertures, configured to allow air to flow therethrough, such that the two or more first panel aperture groups comprise two or more first panel apertures; and 
a second wall formed from second panels, the second panels having two or more second panel aperture groups, which are separated by an area of the second panels without apertures, to allow air to flow therethrough, such that the two or more second panel aperture groups comprise apertures and the second panel aperture groups are not aligned with the first panel aperture groups to prevent a view of the cabinet cluster from outside the perimeter”;
in order to correct spelling and provide proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 20150049431 A1) in view of Rajauria (US 20170244226 A1).
As to claim 1, Kondo discloses: A facility for maintaining electronic equipment at a cool temperature (Modular Data Center, Fig. 5), the facility comprising: 
a plurality of cabinets (racks 40; par. 0078) each disposed in direct contact with a floor of the facility (see Fig. 1), the cabinets housing electronic equipment (servers 44; par. 0078) that emit heat towards a hot air exhaust area 41 (par. 0079), the plurality of cabinets being disposed in a cabinet array (array of the three individual racks 40);

at least one air conditioning unit 31 (par. 0074) for cooling air that was previously in the hot air exhaust area and delivering it into the at least one cold aisle;
a security perimeter 20 (Fig. 2-5) surrounding the plurality of cabinets, the perimeter comprising: 
an interior wall formed from first panels 21w-21z, the first panels being configured to allow air to flow therethrough (see at A and E). 
Kondo does not explicitly disclose:
a second wall formed from second panels, the second panels being configured to allow air to flow therethrough, the second panels being aligned with the first panels to prevent a view of the cabinet array from outside the perimeter.
However, Rajauria suggests providing a multi-panel wall for airflow (Fig. 4):
an interior wall formed from first panel 130, the first panel being configured to allow air to flow therethrough 134; and 
a second wall formed from second panel 132, the second panels being configured to allow air to flow therethrough 136, the second panels being aligned with the first panels to prevent a view of the internal components from outside the perimeter (non-direct line-of-sight; par. 0027);
in order to facilitate intra-compartment airflow without introducing intentional openings by virtue of a staggered, non-direct line-of-sight arrangement of the first and second panels/walls, and facilitate prevention of intra-compartment transmission of an electrical arc in the event of an arc event within or outside of the electrical enclosure (par. 0027).

a security perimeter surrounding the plurality of cabinets, the perimeter comprising: 
an interior wall formed from first panels, the first panels being configured to allow air to flow therethrough; and 
a second wall formed from second panels, the second panels being configured to allow air to flow therethrough, the second panels being aligned with the first panels to prevent a view of the cabinet array from outside the perimeter;
in order to facilitate intra-compartment airflow without introducing intentional openings by virtue of a staggered, non-direct line-of-sight arrangement of the first and second panels/walls, and facilitate prevention of intra-compartment transmission of an electrical arc in the event of an arc event within or outside of the perimeter/facility and/or entry of external objects including water, dust, etc..
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 2, the obvious modification of Kondo in view of Rajauria above discloses: wherein the first panels 130 (Rajauria) comprise first apertures 134 to allow air to flow therethrough.
As to claim 3, the obvious modification of Kondo in view of Rajauria above discloses:
wherein the first apertures are formed in at least one first hole array on the first panels (see annotated Fig. below).

    PNG
    media_image1.png
    1143
    1090
    media_image1.png
    Greyscale

Annotated Fig. 4 of Rajauria
As to claim 4, the obvious modification of Kondo in view of Rajauria above discloses: wherein the at least one first hole array has a rectangular shape (see annotated Fig. above).
As to claim 5, the obvious modification of Kondo in view of Rajauria above discloses: wherein the rectangular shape extends horizontally (see annotated Fig. above).
As to claim 6, the obvious modification of Kondo in view of Rajauria above discloses: wherein the second panels 132 (Rajauria) comprise second apertures 136 to allow air to flow therethrough, and the second apertures are formed in at least one second hole array on the second panels (see annotated Fig. above).
As to claim 7, the obvious modification of Kondo in view of Rajauria above discloses: wherein the second panels are aligned with the first panels so that the at least one second hole 
As to claim 16, the obvious modification of Kondo in view of Rajauria above discloses: 
wherein the cabinet array 40 (Fig. 5; Kondo) is in the at least one cold aisle 39 (the hot aisle 41 starts at the exits 44b of the cabinet array).
As to claim 17, the obvious modification of Kondo in view of Rajauria above discloses: 
further comprising a plurality of cold air ducts 38a (Fan units/openings, Fig. 5; Kondo) for taking cold air into the at least one cold aisle.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 20150049431 A1) in view of Rajauria (US 20170244226 A1) as applied to claim 17 above, and further in view of Heim (US 20170127574 A1).
As to claim 18, the obvious modification of Kondo in view of Rajauria above does not explicitly disclose: 
wherein the cold air ducts direct the cold air from a ceiling of the facility down onto the plurality of cabinets.
However, Heim discloses:
wherein the cold air ducts 58 (Fig. 3; par. 0033-0034) direct the cold air from a ceiling 12 of the facility down onto the plurality of cabinets 16 (see Fig. 3; cabinets 16 are labeled in Fig. 2);
in order to supply cold air to the cabinets (see arrows in Fig. 3).

wherein the cold air ducts direct the cold air from a ceiling of the facility down onto the plurality of cabinets;
in order to supply cold air to the cabinets.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 19, the obvious modification of Kondo in view of Rajauria and Heim above discloses: 
wherein the cabinet array comprises a plurality of rows of cabinets 16 (Fig. 3; Heim); and wherein each of the plurality of cold air ducts 58 is disposed between a corresponding pair of the plurality of rows of cabinets (alternatively, the nozzles 76 may be considered the plurality of ducts, see par. 0035, Fig. 18).

Allowable Subject Matter
Claims 8-15 allowed (subject to correction of claim objections above).
The following is an examiner’s statement of reasons for allowance: 
As to claims 8-15, the allowability resides in the overall structure of the device as recited in independent claim 8, and at least in part, because claim 8 recites the following limitations: 

… a second wall formed from second panels, the second panels having two or more second panel apertures groups, which are separated by an area of the second panel without apertures, to allow air to flow therethrough, such that the two or more second panel aperture groups comprise two or more second panel apertures and the second panel aperture groups are not aligned with the first panel apertures groups to prevent a view of the cabinet cluster from outside the perimeter”.
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 20, the allowability resides in the overall structure of the device as recited in the dependent claim 20, including all of the limitations of the base claim and intervening claims, and at least in part, because claim 20 recites the following limitations: 
“wherein the interior wall comprises a false ceiling; wherein the second wall comprises an actual ceiling; and wherein the hot air exhaust area is disposed at least partially between the 
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above claimed elements, in combination with the remaining claim limitations.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB R CRUM/Examiner, Art Unit 2835